ACCEPTED
                                                                                                      03-15-00007-CV
                                                                                                              6589116
                                                                                           THIRD COURT OF APPEALS
                                                                                                      AUSTIN, TEXAS

                STATE BAR OF TEXAS                                                               8/20/2015 4:16:20 PM
                                                                                                    JEFFREY D. KYLE
                                                                                                               CLERK




                                                                                  FILED IN
                                                                           3rd COURT OF APPEALS
                                                                               AUSTIN, TEXAS
                                                                           8/20/2015 4:16:20 PM
                                                                             JEFFREY D. KYLE
                                                                                   Clerk
Office of the Chief Disciplinary Counsel

August 20, 2015                                      By Electronic Filing

Mr. Jeffrey D. Kyle, Clerk
Third District Court of Appeals
P.O. Box 12547
Austin, TX 78711-2547

Re:     No. 03-15-00007-CV; John Doe v. Board of Directors of the State Bar of Texas;
        Commission for Lawyer Discipline; and Linda Acevedo, in her Official Capacity
        as the Chief Disciplinary Counsel of the State Bar of Texas

Dear Mr. Kyle:

Please be advised that the undersigned attorney, Cynthia Canfield Hamilton, will
present oral argument for the Appellees on September 16, 2015.

Please feel free to contact me at (512) 427-1349 if you have questions.

Thank you for your assistance.

Sincerely,

/s/ Cynthia Canfield Hamilton
Cynthia Canfield Hamilton
Senior Appellate Counsel

c:      Mr. Gaines West, West, Webb, Allbritton & Gentry, 1515 Emerald Plaza,
        College Station, TX 77845
        (By Electronic Service)




     P.O. BOX 12487, CAPITOL STATION, AUSTIN, TEXAS 78711-2487, 512.427.1350; FAX: 512.427.4167